Exhibit 10.14

2006 RESTRICTED STOCK AGREEMENT FOR DIRECTORS

HERCULES OFFSHORE

2004 LONG-TERM INCENTIVE PLAN

This Restricted Stock Agreement (the “Agreement”) is made and entered into by
and between Hercules Offshore, Inc., a Delaware corporation (the “Company”) and
[insert director’s name] (the “Participant”) as of [insert date of agreement]
(the “Date of Grant”).

WITNESSETH

WHEREAS, the Company has adopted the Hercules Offshore 2004 Long-Term Incentive
Plan (the “Plan”) to strengthen the ability of the Company to attract, motivate
and retain Employees, Outside Directors and Consultants who possess superior
capabilities and to encourage such persons to have a proprietary interest in the
Company; and

WHEREAS, the Nominating, Governance and Compensation Committee of the Board of
Directors of Hercules Offshore, Inc. believes that the grant of Restricted Stock
to the Participant as described herein is consistent with the stated purposes
for which the Plan was adopted; and

NOW, THEREFORE, in consideration of the mutual covenants and conditions
hereafter set forth and for other good and valuable consideration, the Company
and the Participant agree as follows:

1. Restricted Stock. In order to encourage the Participant’s contribution to the
successful performance of the Company, and in consideration of the covenants and
promises of the Participant herein contained, the Company hereby grants to the
Participant as of the Date of Grant, an Award of [insert number of shares]
shares of Common Stock, subject to the conditions and restrictions set forth
below and in the Plan (the “Restricted Stock”).

2. Restrictions on Transfer Before Vesting.

 

  (a) The Restricted Stock will be transferred of record to the Participant and
a certificate or certificates representing said Restricted Stock will be issued
in the name of the Participant immediately upon the execution of this Agreement.
Each of such Restricted Stock certificates will bear a legend as provided by the
Company, conspicuously referring to the terms, conditions and restrictions as
permitted under Section 6(d) of the Plan. The Company may either deliver such
Restricted Stock certificate(s) to the Participant, retain custody of such
Restricted Stock certificate(s) prior to vesting (the “Restriction Period”) or
require the Participant to enter into an escrow arrangement under which such
Restricted Stock certificate(s) will be held by an escrow agent. The delivery of
any shares of Restricted Stock pursuant to this Agreement is subject to the
provision so Paragraph 8 below.

 

  (b) Absent prior written consent of the Committee, the shares of Restricted
Stock granted hereunder to the Participant may not be sold, assigned,
transferred, pledged or otherwise encumbered, whether voluntarily or
involuntarily, by operation of law or otherwise, from the Date of Grant until
said shares shall have become vested in the Participant, which shall occur on
the first business day following the next succeeding annual meeting of the
Company’s shareholders following the date of this Agreement, or as otherwise
provided in Paragraph 3:

 

  (c) Consistent with the foregoing, except as contemplated by Paragraph 5, no
right or benefit under this Agreement shall be subject to transfer,
anticipation, alienation, sale, assignment, pledge, encumbrance or charge,
whether voluntary, involuntary, by operation of law or otherwise, and any
attempt to transfer, anticipate, alienate, sell, assign, pledge, encumber or
charge the same shall be void. No right or benefit hereunder shall in any manner
be liable for or subject to any debts, contracts, liabilities or torts of the
person entitled to such benefits. If the Participant or his Beneficiary
hereunder shall become bankrupt or attempt to transfer, anticipate, alienate,
assign, sell, pledge, encumber or charge any right or benefit hereunder, other
than as contemplated by Paragraph 5, or if any creditor shall attempt to subject
the same to a writ of garnishment, attachment, execution, sequestration, or any
other form of process or involuntary lien or seizure, then such right or benefit
shall cease and terminate.

 

1



--------------------------------------------------------------------------------

3. Effect of Termination of Services.

 

  (a) The Restricted Stock granted pursuant to this Agreement shall vest in
accordance with Paragraph 2(b) above, as long as the Participant continues to
provide services to the Company or a Subsidiary. If, however, either:

 

  (i) the Company and its Subsidiaries determine that the Participant’s services
are no longer needed, or

 

  (ii) the Participant ceases to perform services for the Company and its
Subsidiaries,

then the shares of Restricted Stock that have not previously vested in
accordance with Paragraph 2(b) above, as of the date of such cessation of
services, shall be forfeited by the Participant to the Company.

 

  (b) Notwithstanding Paragraph 3(a) above, upon the cessation of the
Participant’s services (whether voluntary or involuntary), the Committee may, in
its sole and absolute discretion, elect to accelerate the vesting of some or all
of the unvested shares of Restricted Stock.

4. Limitation of Rights. Nothing in this Agreement or the Plan shall be
construed to:

 

  (a) give the Participant any right to be awarded any further restricted stock
or any other Award in the future, even if restricted stock or other Awards are
granted on a regular or repeated basis, as grants of restricted stock and other
Awards are completely voluntary and made solely in the discretion of the
Committee;

 

  (b) give the Participant or any other person any interest in any fund or in
any specified asset or assets of the Company or any Subsidiary; or

 

  (c) confer upon the Participant the right to continue in the service of the
Company or any Subsidiary, or affect the right of the Company or any Subsidiary
to terminate the service of the Participant at any time or for any reason.

5. Prerequisites to Benefits. Neither the Participant, nor any person claiming
through the Participant, shall have any right or interest in the Restricted
Stock awarded hereunder, unless and until all the terms, conditions and
provisions of this Agreement and the Plan which affect the Participant or such
other person shall have been complied with as specified herein.

6. Rights as a Stockholder. Subject to the limitations and restrictions
contained herein, the Participant (or Beneficiary) shall have all rights as a
stockholder with respect to the shares of Restricted Stock, including the right
to vote and receive dividends; provided, however, that any dividends
attributable to shares of Restricted Stock that have not otherwise vested shall
be subject to the same restrictions as the shares of Restricted Stock to which
they related until such restrictions lapse.

 

2



--------------------------------------------------------------------------------

7. Successors and Assigns. This Agreement shall bind and inure to the benefit of
and be enforceable by the Participant, the Company and their respective
permitted successors and assigns (including personal representatives, heirs and
legatees), except that the Participant may not assign any rights or obligations
under this Agreement except to the extent and in the manner expressly permitted
herein.

8. Securities Act. The Company will not be required to deliver any shares of
Common Stock pursuant to this Agreement if, in the opinion of counsel for the
Company, such issuance would violate the Securities Act of 1933, as amended (the
“Securities Act”) or any other applicable federal or state securities laws or
regulations. The Committee may require that the Participant, prior to the
issuance of any such shares, sign and deliver to the Company a written
statement, which shall be in a form and contain content acceptable to the
Committee, in its sole discretion (“Investment Letter”):

 

  (a) stating that the Participant is acquiring the shares for investment and
not with a view to the sale or distribution thereof;

 

  (b) stating that the Participant will not sell any shares of Common Stock that
the Participant may then own or thereafter acquire except either:

 

  (i) through a broker on a national securities exchange or

 

  (ii) with the prior written approval of the Company; and

 

  (c) containing such other terms and conditions as counsel for the Company may
reasonably require to assure compliance with the Securities Act or other
applicable federal or state securities laws and regulations.

9. Federal and State Taxes.

 

  (a) Any amount of Common Stock that is payable or transferable to the
Participant hereunder may be subject to the payment of or reduced by any amount
or amounts which the Company is required to withhold under the then applicable
provisions of the Internal Revenue Code of 1986, as amended (the “Code”), or its
successors, or any other federal, state or local tax withholding requirement.
When the Company is required to withhold any amount or amounts under the
applicable provisions of the Code, the Company shall withhold from the Common
Stock to be issued to the Participant a number of shares necessary to satisfy
the Company’s withholding obligations. The number of shares of Common Stock to
be withheld shall be based upon the Fair Market Value of the shares on the date
of withholding.

 

  (b) Notwithstanding Paragraph 9(a) above, if the Participant elects, and the
Committee agrees, the Company’s withholding obligations may instead be satisfied
as follows:

 

  (i) the Participant may direct the Company to withhold cash that is otherwise
payable to the Participant;

 

  (ii) the Participant may deliver to the Company a sufficient number of shares
of Common Stock then owned by the Participant to satisfy the Company’s
withholding obligations, based on the Fair Market Value of the shares as of the
date of withholding; or

 

3



--------------------------------------------------------------------------------

  (iii) the Participant may deliver sufficient cash to the Company to satisfy
its withholding obligations.

 

  (iv) any combination of the alternatives described in Paragraphs 9(b)(i)
through 9(b)(iii) above.

 

  (c) Authorization of the Participant to the Company to withhold taxes pursuant
to one or more of the alternatives described in Paragraph 9(b) above must be in
a form and content acceptable to the Committee. The payment or authorization to
withhold taxes by the Participant shall be completed prior to the delivery of
any shares pursuant to this Agreement. An authorization to withhold taxes
pursuant to this provision will be irrevocable unless and until the tax
liability of the Participant has been fully paid.

10. Governing Law. This Award Agreement shall be governed by, construed and
enforced in accordance with the laws of the State of Delaware.

11. Definitions. All capitalized terms in this Agreement shall have the meanings
ascribed to them in the Plan unless otherwise defined in this Award Agreement.

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its officers thereunto duly authorized, and the Participant has hereunto set his
hand as of the day and year first above written.

 

HERCULES OFFSHORE, INC. By:  

 

Name:  

 

Title:  

 

Date:  

 

PARTICIPANT Name:  

 

Date:  

 

 

4